DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Fig. 5 shows a series of empty boxes, but should recite the actual modules being illustrated per par. 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“optical sensing units” in claims 1-4, 6-12 and 18-20. “Optical sensing units” maps to the structure of a photosensitive diode per par. 31. 
“backlight driving module” in claims 14 and 16. “Backlight driving module” maps to the structure of chip performing outputting a PWM backlight driving signal per par. 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  
Claim 10 reads “the array substrate” but it should read “an array substrate” because this is the first the term is introduced in either claims 10, 7, 5, 2 or 1. This is the interpretation given for the purpose of examination.
Claim 13 recites “a touch detection chip” but this term was already introduced in claim 1. As such, the term was interpreted as “the touch detection chip”.  This is the interpretation given for the purpose of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotelling et al. in US 2015/0097780 (hereinafter Hotelling).

Regarding claim 1, Hotelling discloses an optical sensing touch screen (Hotelling’s par. 1-2 and Fig. 6b), comprising:


Regarding claim 2, Hotelling disclose wherein each of the plurality of touch regions is provided with a plurality of the optical sensing units (Hotelling’s Figs. 5a: e.g. touch regions can be a column of photodiode pairs, or photodiode pairs in adjacent columns and same row connected to the same amplifier 504 per par. 57), and output terminals of the optical sensing units in each of the plurality of touch regions (Hotelling’s Fig. 5a and par. 56-57: output terminal of photodiode pair 500 in each column, or output terminal of the top row and first two leftmost columns photodiode pairs) are connected in parallel (Hotelling’s Fig. 5a: photodiode pairs 500 in a column are connected in parallel between the column line and ground as shown, photodiode pairs 500 of the first two adjacent columns in a single row are connected in parallel between ground and a single amplifier 504 [simultaneously connected] per par. 56-57) and are connected with the touch-signal reading line (Hotelling’s Fig. 5a and par. 56: column or single amplifier 504) corresponding to the touch region (Hotelling’s Fig. 5a and par. 56: column of photodiode pairs, or photodiode pairs in adjacent columns and same row connected to the same amplifier 504 per par. 57).  


claim 4, Hotelling discloses wherein signal input terminals of the optical sensing units (Hotelling’s Fig. 5a and par. 56: input to the photodiode pairs) in each of the plurality of touch regions (Hotelling’s Figs. 5a and par. 56-57: e.g. touch regions can be photodiode pairs in adjacent columns and same row connected to the same amplifier 504) are connected with an independent touch-signal input line (Hotelling’s Figs. 4a, 5a and par. 56: row line) corresponding to the touch region (Hotelling’s Figs. 5a and par. 56-57: photodiode pairs in adjacent columns and same row connected to the same amplifier 504).  

Regarding claim 8, Hotelling discloses further comprising:
an array substrate (Hotelling’s Figs. 4b-d and par. 48, 31), wherein the plurality of optical sensing units is arranged on the array substrate (Hotelling’s Figs. 4b-4d, 5a and par. 52, 56).  

Regarding claim 13, Hotelling discloses a touch display device (Hotelling’s par. 1-2 and Fig. 6b), comprising:
the optical sensing touch screen according to claim 1 (see above); and 
the touch detection chip (Hotelling’s Fig. 5a, 3a and par. 30, 56-57, 40: see 504 and analog channel 300), connected with the touch-signal reading line (Hotelling’s Fig. 5a, 3a, 4a and par. 56, 48, 40: see columns to amplifier), and configured to obtain a touch signal (Hotelling’s par. 48-49: touch or proximity value) transmitted in the touch-signal reading line (Hotelling’s Fig. 5a, 3a, 4a and par. 56, 40: see columns to amplifier) and determine a touch position according to the touch signal (Hotelling’s par. 48, 56-57).  

Regarding claim 15, Hotelling discloses a touch detection method (Hotelling’s par. 48-49: touch or proximity detection), applied in the touch display device according to claim 13 (see above) and comprising:
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Seo in US 2012/0169660 (hereinafter Seo).

Regarding claim 3, Hotelling fails to disclose wherein signal input terminals of the optical sensing units in all of the plurality of touch regions are connected with a same touch-signal input line. However, in the related field of endeavor of touch sensors, Seo discloses wherein signal input terminals (Seo’s Figs. 4, 5A, see Y1-Yn equivalent to row input to photodiode pairs in Hotelling’s Fig. 5a and par. 56) of the optical sensing units (Hotelling’s Figs. 4b-4d, 5a and par. 52, 56) in all of the plurality of touch regions (Hotelling’s Fig. 5a and Seo’s Figs. 4, 5A) are connected with a same touch-signal input line (Seo’s Figs. 4, 5A: see connection of all Y1-Yn to 60/62).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to use Seo’s teaching of a same touch-signal input line, in order to obtain the benefit of simultaneously driving the lines for self-sensing (Seo’s par. 88).

claim 18, Hotelling in view of Seo disclose further comprising:
an array substrate (Hotelling’s Figs. 4b-d and par. 48, 31), wherein the plurality of optical sensing units is arranged on the array substrate (Hotelling’s Figs. 4b-4d, 5a and par. 52, 56).  

Claims 5-7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Yamamoto in US 2011/0242075 (hereinafter Yamamoto).

Regarding claim 5, Hotelling fails to disclose wherein each of the plurality of touch regions corresponds to a plurality of sub-pixel regions used for display. However, in the same field of endeavor of optical sensing, Yamamoto discloses wherein each of the plurality of touch regions (Hotelling’s Fig. 5a and par. 56: column of photodiode pairs, or photodiode pairs in adjacent columns and same row connected to the same amplifier 504. Equivalent to rows and columns of Yamamoto’s Fig. 6 and par. 57 connected to diodes T0/T1) corresponds to a plurality of sub-pixel regions used for display (Yamamoto’s Fig. 6 and par. 86-88: see RGB in correspondence with T0/T1). Therefore, it would have been obvious to one of ordinary skill in the art to arrange Hotelling’s photodiode matrix (Hotelling’s Fig. 5a) as corresponding with the display subpixels (Yamamoto’s Fig. 6) in order to obtain the benefit of determination not at the smaller area (Yamamoto’s par. 166).

Regarding claim 6, Hotelling in view of Yamamoto disclose wherein each of the plurality of sub-pixel regions (Yamamoto’s Figs. 1, 6: see RGB) corresponds to one of the plurality of optical sensing units (Yamamoto’s Figs. 1, 6: see T0/T1 equivalent to Hotelling’s Fig. 5a and par. 56: photodiode pairs).  

Regarding claim 7, Hotelling in view of Yamamoto disclose wherein the plurality of sub-pixel regions (Yamamoto’s Figs. 1, 6: e.g. plural pixels RGB in a column) is divided into at least 
 
Regarding claim 9, Hotelling fails to disclose wherein the array substrate comprises a base substrate and a plurality of pixel electrodes on the base substrate. However, in the same field of endeavor of optical sensing, Yamamoto discloses wherein the array substrate (Yamamoto’s Fig. 1 and par. 53: 101 equivalent to substrate of Hotelling’s Figs. 4b-d and par. 48, 31) comprises a base substrate (Yamamoto’s Fig. 1 and par. 53: 101) and a plurality of pixel electrodes on the base substrate (Yamamoto’s Figs. 1, 4, 6 and par. 83: 114), and the plurality of optical sensing units (Yamamoto’s Figs. 1, 6 and par. 57: see T0/T1 equivalent to Hotelling’s Fig. 5a and par. 56: photodiode pairs) is arranged in a same layer as the pixel electrodes (Yamamoto’s Fig. 1), or arranged in a separate film layer different from a film layer in which the plurality of pixel electrodes is arranged (Yamamoto’s Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to arrange Hotelling’s photodiodes in the same substrate as the pixel electrodes (Yamamoto’s Figs. 1, 6) in order to obtain the benefit of a built-in optical sensor unit on a liquid crystal display (Yamamoto’s par. 52).

Regarding claim 11, Hotelling fails to disclose an array substrate and an opposite substrate opposite to the array substrate, wherein the plurality of optical sensing units is arranged inside the opposite substrate, and each of the touch regions corresponds to a plurality of sub-pixel regions on the opposite substrate. However, in the same field of endeavor of optical sensing, Yamamoto discloses an array substrate (Yamamoto’s Figs. 1, 4, 6 and par. 53: 102 array of color filters) and an opposite substrate (Yamamoto’s Fig. 1 and par. 53: 101) opposite to the array substrate (Yamamoto’s Fig. 1), wherein the plurality of optical sensing units (Yamamoto’s Figs. 1, 6 and par. 57: see T0/T1 equivalent to Hotelling’s Fig. 5a and par. 56: photodiode pairs) is arranged inside the opposite substrate (Yamamoto’s Fig. 1: 101), and each 

Regarding claim 12, Hotelling fails to disclose an array substrate and an opposite substrate opposite to the array substrate, and a polarizer, wherein the plurality of optical sensing units is arranged on the opposite substrate and between the opposite substrate and the polarizer, and each of the plurality of touch regions corresponds to a plurality of sub- pixel regions on the opposite substrate. However, in the same field of endeavor of optical sensing, Yamamoto discloses an array substrate (Yamamoto’s Figs. 1, 4, 6 and par. 53: 102 array of color filters) and an opposite substrate (Yamamoto’s Fig. 1 and par. 53: 101) opposite to the array substrate (Yamamoto’s Fig. 1), and a polarizer (Yamamoto’s Fig. 1 and par. 55: 131), wherein the plurality of optical sensing units (Yamamoto’s Figs. 1, 6 and par. 57: see T0/T1 equivalent to Hotelling’s Fig. 5a and par. 56: photodiode pairs) is arranged on the opposite substrate (Yamamoto’s Fig. 1: 101) and between the opposite substrate and the polarizer (Yamamoto’s Fig. 1: T0/T1 arranged between 101 and 131), and each of the plurality of touch regions (Hotelling’s Fig. 5a and par. 56: column of photodiode pairs, or photodiode pairs in adjacent columns and same row connected to the same amplifier 504. Equivalent to rows and columns of Yamamoto’s Fig. 6 and par. 57 connected to diodes T0/T1) corresponds to a plurality of sub- pixel regions on the opposite substrate (Yamamoto’s Figs. 1, 4, 6 and par. 83, .  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of King et al. in US 2011/0122091 (hereinafter King).

Regarding claim 14, Hotelling fails to disclose a backlight source. However, in the same field of endeavor of optical detection, King discloses a backlight source configured to provide to an optical sensing touch screen, backlight rays used for touch detection (King’s par. 27-28, 128); a backlight driving module (King’s par. 42, 50-51: frequency modulation component/ driver circuit), and a touch detection chip (King’s Fig. 3) including a demodulation circuit configured to obtain a backlight driving signal outputted by the backlight driving module and obtain a frequency of the backlight driving signal (King’s par. 50-51); and  a processing circuit (King’s  Fig. 3 and par. 41), configured to obtain the touch signal (King’s par. 51: signal from scattered light from a touch event) extract a signal having a same frequency as that of the backlight driving signal (King’s par. 51: demodulate particular frequency and reject others) and determine a touch position (King’s par. 46, 51). Therefore, it would have been obvious to one of ordinary skill in the art, to use King’s teaching of a backlight as a light source for modulated light and demodulating the scattered light for touch detection (King’s par. 41-51) in Hotelling’s demodulation for touch detection (Hotelling’s par. 48), in order to obtain the predictable result of using an LCD (King’s par. 27 and Hotelling’s par. 34) and the benefit of using the already provided backlight of an LCD for touch illumination (King’s par. 28). By doing such combination, Hotelling in view of King disclose:

a backlight driving module (112f see above)(King’s par. 42, 50-51: frequency modulation component/ driver circuit), wherein the touch detection chip (Hotelling’s Fig. 5a, 3a and par. 30, 56-57, 40) further comprises: 
a demodulation circuit (King’s par. 50-51: e.g. receiver equivalent to demodulation of Hotelling’s par. 48), configured to obtain a backlight driving signal (King’s par. 50-51: particular bit rate or certain frequency) outputted by the backlight driving module (King’s par. 42, 50-51: driver) and obtain a frequency of the backlight driving signal (King’s par. 50-51: particular bit rate or certain frequency. Hotelling’s par. 48: specific stimulation frequency of IR); and  
a processing circuit (King’s par. 41: 140. Hotelling’s Fig. 1), configured to obtain the touch signal (King’s par. 51: signal from scattered light from a touch event equivalent to Hotelling’s par. 48: reflected IR signal) transmitted in the touch-signal reading line (Hotelling’s Fig. 5a, 3a, 4a and par. 56, 40: see columns to amplifier), extract a signal having a same frequency as that of the backlight driving signal (King’s par. 51: demodulate particular frequency and reject others. Hotelling’s par. 48) from the touch signal (King’s par. 50-51: signal from scattered light from a touch event equivalent to Hotelling’s par. 48: reflected IR signal) to obtain an extracted signal (King’s par. 41: demod only particular frequency), and determine a touch position (King’s par. 46, 51) based on the extracted signal (King’s par. 51).  

Regarding claim 16, Hotelling in view of Kin disclose a touch detection method (King’s par. 41-51 and Hotelling’s par. 48) applied in the touch display device according to claim 14 (as explained above) and comprising the steps as explained in the rejection of claim 14.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Gu in US 2017/0102812 (hereinafter Gu).
Hotelling fails to disclose a color film substrate provided with a plurality of opening region corresponding to the plurality of optical sensing units. However, in the same field of endeavor of optical sensing, Gu discloses a color film substrate (Gu’s par. 54: opposite color filter) opposite to an array substrate (Gu’s par. 54), wherein the color film substrate is provided with a plurality of opening regions (Gu’s par. 54) corresponding to the plurality of optical sensing units (Gu’s par. 54: T1 equivalent to photodiode pairs of Hotelling’s Figs. 4b-4d, 5a), and the plurality of opening regions is not provided with a color filter in the plurality of opening regions (Gu’s par. 22, 54).   Therefore, it would have been obvious to one of ordinary skill in the art to use Gu’s teachings in Hotelling’s invention, in order to obtain the benefit of exposing the photosensitive transistors to external light for detection (Gu’s par. 54-55).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Seo as applied above, in view of Yamamoto.

Regarding claim 17, Hotelling in view of Seo fails to disclose wherein each of the plurality of touch regions corresponds to a plurality of sub-pixel regions used for display. However, in the same field of endeavor of optical sensing, Yamamoto discloses wherein each of the plurality of touch regions (Hotelling’s Fig. 5a and par. 56: column of photodiode pairs, or photodiode pairs in adjacent columns and same row connected to the same amplifier 504. Equivalent to rows and columns of Yamamoto’s Fig. 6 and par. 57 connected to diodes T0/T1) corresponds to a plurality of sub-pixel regions used for display (Yamamoto’s Fig. 6 and par. 86-88: see RGB in correspondence with T0/T1). Therefore, it would have been obvious to one of ordinary skill in the art to arrange Hotelling in view of Seo’s photodiode matrix (Hotelling’s Fig. 

Regarding claim 20, Hotelling in view of Seo fail to disclose an array substrate and an opposite substrate opposite to the array substrate, wherein the plurality of optical sensing units is arranged inside the opposite substrate, and each of the touch regions corresponds to a plurality of sub-pixel regions on the opposite substrate. However, in the same field of endeavor of optical sensing, Yamamoto discloses an array substrate (Yamamoto’s Figs. 1, 4, 6 and par. 53: 102 array of color filters) and an opposite substrate (Yamamoto’s Fig. 1 and par. 53: 101) opposite to the array substrate (Yamamoto’s Fig. 1), wherein the plurality of optical sensing units (Yamamoto’s Figs. 1, 6 and par. 57: see T0/T1 equivalent to Hotelling’s Fig. 5a and par. 56: photodiode pairs) is arranged inside the opposite substrate (Yamamoto’s Fig. 1: 101), and each of the touch regions (Hotelling’s Fig. 5a and par. 56: column of photodiode pairs, or photodiode pairs in adjacent columns and same row connected to the same amplifier 504. Equivalent to rows and columns of Yamamoto’s Fig. 6 and par. 57 connected to diodes T0/T1) corresponds to a plurality of sub-pixel regions on the opposite substrate (Yamamoto’s Figs. 1, 4, 6 and par. 83, 86-88: see subpixels RGB pixel electrodes 114 on 101 in correspondence with T0/T1).  Therefore, it would have been obvious to one of ordinary skill in the art to arrange Hotelling in view of Seo’s photodiode matrix (Hotelling’s Fig. 5a) as corresponding with the display subpixels (Yamamoto’s Fig. 6) in order to obtain the benefit of determination not at the smaller area (Yamamoto’s par. 166) and a built-in optical sensor unit on a liquid crystal display (Yamamoto’s par. 52).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Yamamoto as applied above, in further view of Gu.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LILIANA CERULLO/Primary Examiner, Art Unit 2621